DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment filed 11/23/2022 has been entered.  Claims 1, 8-10 and 13 remain pending in the present application.  
Information Disclosure Statement
The information disclosure statements filed 7/11/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Examiner notes that copies of the crossed out documents are not included in the instant application or parent applications (13/176,336; 14/330996; 15/593020; and 16/147010) and therefore have not been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiang US 2008/0163718 (hereinafter Chiang).
Re. Cl. 1, Chiang discloses: A lever assembly (Fig. 2) to control actuation of an actuator of a seat post for a vehicle (see Fig. 2, the device is capable of being used in the claimed intended use), which lever assembly comprises: a housing (20, Fig. 2); a first lever (22, Fig. 2) coupled to said housing and rotatable through a first angular distance with respect to said housing (see Fig. 2-4); said first lever at least partially controlling said actuation of said actuator of said seat post (see Fig. 1-3, the first lever 22 lever is capable of being used in the claimed intended use by being connected to a cable controlling said actuation in the same manner as shown with the cable in Fig. 3); and a second lever (23, Fig. 2) coupled to said housing and rotatable through no more than half of said first angular distance with respect to said housing (see Fig. 2-4, by being rotatable with the lever 22 the entire angular distance as shown, the lever 23 is able to rotate through no more than that total angular distance if the user were to compress the levers only half the entire angular distance), said second lever at least partially controlling said actuation of said actuator of said seat post (as discussed above, see Figs. 1-3, the first lever 22 lever is capable of being used in the claimed intended use by being connected to a cable controlling said actuation in the same manner as shown with the cable in Fig. 3).
Re. Cl. 8, Chiang discloses: said second lever is rotatable through said no more than half of said first angular distance (see above discussion of claim 1) and into contact with said first lever (see Fig. 2-4, while being moved, the levers contact one another) to thereby actuate said actuator to release a first locking member for movement from a first relative position to a second relative position on an outer tube (the lever assembly is capable of being used in the claimed intended use).
Re. Cl. 9, Chiang discloses: said first lever is rotatable together through another half of said first angular distance (see Fig. 3-4, the first and second lever are rotatable together over the entire angular distance) to release said first locking member for movement from said second relative position to a third relative position on said outer tube (the lever assembly is capable of being used in the claimed intended use).
Re. Cl. 13, Chiang discloses: said lever assembly is coupled to a bicycle (see Fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang in view of Jinbo US 6216078 (hereinafter Jinbo).
Re. Cl. 10, Chiang discloses said lever assembly further comprises a support member for supporting said housing and said first and second levers (see Fig. 2-4, the band clamp shown which encompasses the bike handles shown) and wherein said housing is configured to be operatively coupled to said support member in an upright position (see Fig. 2-4).  Chiang does not disclose the housing is configured to be coupled to said support member in an upside down position with respect to said support member, while said first and second levers are operable to control actuation of said actuator.  Jinbo discloses a lever assembly (Fig. 7) which includes a housing (104, Fig. 7) having a support member (102, Fig. 7) for supporting said housing and said lever (105, Fig. 7); and wherein said housing is configured to be operatively coupled to said support member in an upright position (see Fig. 7); the housing is configured to be coupled to said support member in an upside down position with respect to said support member (see Fig. 7, due to the fastener 102a passing through 114 to attach 102 to 104, the support member 102 is capable of being flipped upside down relative to 104 and then reattached using 102a, thus having the lever 105 in an opposite configuration from what is shown), while said first and second levers are operable to control actuation of said actuator (see Fig. 7; the Examiner notes that the proposed modification would still enable the levers in Chiang to be operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chiang device to have the connection between the support member and housing of Jinbo since Jinbo states that such a modification enables the user to rotate the screw (102a) to stretch the band member to clamp the holder (114) to the curved section (D1) (Col. 9, Lines 46-49).  Such a modification would enable for adjustment of the band member to accommodate different sized or shaped handlebars as required by various different bicycles.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Chiang does not disclose the amendments made to claim 1, the Examiner disagrees.  Applicant’s amendment amounts to a functional recitation since it refers to how the levers are intended to be used rather than a structural relationship.  For instance, Applicant’s claim 1 recites that the that second lever is “rotatable through no more than half of said first angular distance” which only requires that the second lever be capable of only rotating through less than half of said first angular distance.  As can be seen in Chiang Fig. 2-3, the second lever (23) is capable of only traveling half the first  angular distance so long as the first lever (22) is only rotated half the first angular distance or if the second lever (23) is independently grasped and pivoted no more than half the first angular distance. .  Applicant’s argument appears to be based on a narrower interpretation of the claims than what is presently required by the claims.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed above, it is the Examiner’s position that the Chaing device is capable of performing the intended use and therefore meets the claim.  Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama US 2011/0204201 and Watari US 2011/0154939 disclose other known lever assemblies which are presented to the Applicant for their consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632